         Case 5:11-cr-00836-XR Document 400 Filed 05/11/20 Page 1 of 3




                                  United States District Court
                                   Western District of Texas
                                    San Antonio Division

 United States of America,
        Plaintiff,

        v.                                                No. SA-11-cr-00836-XR-PAM

 Guadalupe Orta Ramos
       Defendant.

                  United States' Notice and Motion to Dismiss Defendant's
                            Motion for Compassionate Release

       The United States received the unfortunate news that defendant Guadalupe Orta Ramos

passed away on Sunday, May 10, 2020, as a result of an infection with COVID-19, exacerbated

by underlying preexisting conditions. See (Exhibit 1). Based upon this information, the United

States respectfully moves this Court to dismiss Defendant's sentence-reduction motion as moot.



                                                     Respectfully submitted,



                                                     John F. Bash
                                                     United States Attorney



                                               By:     /s/ Joseph T. Lo Galbo
                                                       Joseph T. Lo Galbo
                                                       Assistant United States Attorney
                                                       New Jersey Bar No. 072452014
                                                       601 N.W. Loop 410, Suite 600
                                                       San Antonio, Texas 78216
                                                       (210) 384-7100 (phone)
                                                       (210) 384-7276 (fax)
                                                       Joseph.Lo.Galbo@usdoj.gov
        Case 5:11-cr-00836-XR Document 400 Filed 05/11/20 Page 2 of 3




                                    Certificate of Service

      I certify that on May 11, 2020, I electronically filed this document with the Clerk of

Court using the CM/ECF system.

   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):

                         Angela Saad Lindsey (angela_saad@fd.org)


                                                     /s/ Joseph T. Lo Galbo
                                                     Joseph T. Lo Galbo
                                                     Assistant United States Attorney
         Case 5:11-cr-00836-XR Document 400 Filed 05/11/20 Page 3 of 3




                                  United States District Court
                                   Western District of Texas
                                    San Antonio Division

 United States of America,
        Plaintiff,

        v.                                               No. SA-11-cr-00836-XR-PAM

 Guadalupe Orta Ramos
       Defendant.

                                             Order

       The Court, having considered the United States' Notice and Motion to Dismiss

Defendant's Motion for Compassionate Release and all applicable law, finds that the reasons set

forth in the motion support the request, and the motion is GRANTED.

       The Defendant's Motion for Compassionate Release is hereby dismissed as Moot.


       SIGNED this ________________ day of _______________________, 2020.



                                                     ______________________________
                                                     HON. XAVIER RODRIGUEZ
                                                     UNITED STATES DISTRICT JUDGE
